This is a companion case to that of Natale Prestigiacamo v. American Equitable Assurance Company of New York, a corporation, No. 21137 of our docket, heretofore decided by us. The cases were consolidated for trial below, and for argument here.
Judgment below was for plaintiff, in this case, in the amount of $2500, the principal amount of the policy, interest thereon, for $250 penalty for vexatious refusal to pay, and for $250 attorneys' fees. *Page 851 
The facts do not differ materially from those in case No. 21137, supra.
The judgment herein should be affirmed. Boyer, C. concurs.